August 14, 2008 Division of Investment Management Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re.Baird Funds, Inc. (1933 Act Registration No. 333-40128; 140 Act File No. 811-09997) Post-Effective Amendment No. 19 to Registration Statement on Form N-1A Ladies and Gentlemen: On behalf of Baird Funds, Inc. (the “Funds”), we hereby file, pursuant to Rule 485(a)(2), Post-Effective Amendment No. 19 to the Funds’ Registration Statement on Form N-1A.The purpose of the filing is to register a new mutual fund series of the Funds, to be named the Riverfront Long-Term Growth Fund.The investment objective of this proposed fund is long-term capital appreciation, which the fund will seek to achieve primarily by investing in equity securities of domestic and foreign issuers across varying market capitalization ranges, styles and economic sectors.The primary investment adviser to the new fund will be Robert W. Baird & Co.
